Citation Nr: 1138036	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  04-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left leg disability, to include degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 1965.  He earned a Parachutist Badge during service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a left leg disability.

The Board remanded the instant claim in October 2006 and denied the claim in its May 2009 decision.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's May 2009 decision and remanded the instant claim to the Board for further adjudication.

The Veterans Law Judge (VLJ) who issued the May 2009 decision has retired and is no longer employed by the Board.

Additional evidence pertinent to the claim on appeal was submitted in August 2011 and subsequent to the issuance of the June 2008 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The evidence of record establishes that the Veteran developed degenerative joint disease of the left knee as a result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a left leg disability, diagnosed as degenerative joint disease of the left knee, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Given the Board's favorable disposition of the Veteran's claim for service connection for a left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran claims to suffer from a left leg disability as a result of an injury sustained in a 1963 parachute training exercise.

A July 1962 service entrance examination was negative for any relevant abnormalities and the Veteran denied lameness or arthritis in an accompanying Report of Medical History (RMH).  A June 1965 service discharge examination was negative for any relevant abnormalities and the Veteran again denied lameness or arthritis in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to the left leg or left knee.

A September 2003 private treatment note reflected the Veteran's reports of injuring his left leg during an in-service parachute jump.  On one occasion he hit the ground so hard that his knees doubled up and struck him in the face, "knock[ing] him out."  His left leg has become numb when turned a certain way since that incident.  An assessment of numbness in the left leg was made.

A September 2005 VA treatment note reflected that the Veteran presented with complaints of left knee pain.  He related that he sustained a left knee injury during service.  He described this injury as a hard landing onto a drop zone.  He reported re-injuring his knee about six months ago when he fell off a truck.  Physical examination revealed that the Veteran had left knee crepitus.  His muscle strength was 5/5, and the anterior, posterior and drawer tests were negative.  The assessment included left knee pain.

An October 2005 VA treatment note indicated that the x-rays of the left knee were interpreted as showing "degenerative changes (i.e., arthritis)."

A January 2006 VA physical therapy consultation reflected the Veteran was referred due to left knee pain, following a fall four months ago, after his knee gave way on the steps.  This therapy consult report indicates that the onset of the Veteran's left knee pain was long term, but was made worse with an exacerbation of knee pain in September 2005.  The diagnosis was of degenerative joint disease.

In a September 2007 statement, the Veteran's friend M. M. wrote that he had been stationed in Japan in July 1964.  He recalled that the Veteran "totaled" a vehicle on a weekend trip home during service, resulting in a left leg injury.

In a January 2007 statement, the Veteran wrote that he had gone to sick call after his knee injury and was released on restricted duty.

An August 2008 statement from the Veteran clarified that his parachute injury occurred in 1963 rather than 1964.

A July 2011 opinion from Dr. K. N., a private D. O., reflected the Veteran's reports of intermittent left knee pain since an injury in May 1963.  He reporting hitting the ground and rolling after a parachute jump, causing his knees to come up to his face.  He had difficultly standing and supporting himself the next day.  Physical examination found the joints, bones and muscles to be normal.  An assessment of localized primary left knee osteoarthritis was made.  The examiner opined that the Veteran's left knee pain was at least as likely as not related to his in-service "jump and fall" as it "sounded like" the Veteran may have had an acute injury that has now become chronic.

A July 2011 opinion from Dr. D. D., a private D. O., noted the Veteran's reports of an in-service left knee injury.  Current knee symptoms included pain, clicking, instability and decreased weight bearing.  Physical examination found abnormal joints, bones, muscles and lower extremity compartments.  Assessments of localized primary left knee osteoarthritis and knee joint pain were made.  The examiner opined that the Veteran's current left symptoms were caused by his May 1963 left knee injury.

In a July 2011 statement, M. M. wrote that he served in the same unit as the Veteran.  Both he and the Veteran made a parachute jump in May 1963.  The author broke his left ankle as a result of this jump and recalled seeing the Veteran hobbling about a week after the jump.

A July 2011 statement from T. C., the Veteran's friend, indicated that the Veteran had told him of his in-service knee injury many years ago.  The Veteran had "always" claimed that his left knee injury was incurred during a parachute jump.

In an August 2011 statement, the Veteran's daughter wrote that the Veteran had told her of his in-service left knee injury.  She noticed that his left knee had gradually gotten worse over the past 30 years, causing him pain and rendering him less mobile.

An August 2011 statement from the Veteran indicated that his May 1963 parachute jump was conducted under very windy conditions.  Many individuals in his unit were injured as a result of this jump.  It was difficult for his left knee to support his weight the following day.  He went to sick call and was given pain medication, but no X-rays were taken.  This was the only left knee injury he has sustained.



Analysis

The Veteran has a current disability as he has been diagnosed with degenerative joint disease of the left knee.  In order for his current left knee disability to be recognized as service connected, there must be a link between this condition and an in-service injury or disease or evidence that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

While the service treatment records contain no documentation concerning a left knee injury, the service records do confirm that the Veteran completed airborne school and was awarded the Parachutists Badge, indicating that the Veteran would have the occasion to participate in parachute training exercises.  The July 2011 letter from M. M. is consistent with the Veteran's reports of a 1963 knee injury following a parachute jump.  Given due to consideration to the service department record and the lay evidence from the Veteran and his service comrade, the Board finds that this evidence is consistent with the places, types and circumstances of his active service and is sufficient to support the Veteran's contentions that he sustained a left knee injury while participating in parachute training exercises during service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the Veteran's and his daughter's reports regarding a continuity of symptomatology are credible and are consistent with the clinical evidence of record, indicating a manifestation of left knee symptoms sufficient to identify a diagnosis of degenerative joint disease.  The opinions from Drs. D. D. and K. N. linked the Veteran's left knee disability and service.  No other competent medical opinion has been submitted.  On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left leg disability, diagnosed as degenerative joint disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted






ORDER

Entitlement to service connection for a left knee disability, diagnosed as degenerative joint disease, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


